ENGEL, Circuit Judge,
concurring.
I concur because I agree that the district court’s findings that Claims 4 and 5 are invalid as an obvious combination of Bauer ’494 and Girton ’431 within the meaning of 35 U.S.C. § 103 are not clearly erroneous. I would avoid the suggestion in the majority decision that the trial judge’s rejection of Claim 2, not appealed from here, is the “law of the case” and for this reason commands a similar result for Claim 4. 35 U.S.C. § 282 cautions:
A patent shall be presumed valid. Each claim of a patent (whether in independent, dependent, or multiple dependent form) shall be presumed valid independently of the validity of other claims; dependent or multiple dependent claims shall be presumed valid even though dependent upon an invalid claim. ...
(emphasis added). The legislative history of this section seems to indicate that a “law of the case” approach in circumstances such as this is not favored. S.Rep.No. 301, 89th Cong., 1st Sess. reprinted in [1965] U.S.Code Cong. & Ad. News 2315, 2319.
I agree that Judge Feikens’ use of Girton ’431 was proper. It came as no surprise at trial, and appears to be expressly permissible under 35 U.S.C. § 282 “on such terms as the court requires.” Shatterproof Glass Corp. v. Guardian Glass Co., 462 F.2d 1115, 1121 (6th Cir.), cert. denied 409 U.S. 1039, 93 S.Ct. 518, 34 L.Ed.2d 487 (1972).